Citation Nr: 1222933	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to January 1985. 

Service connection for back conditions was denied in an unappealed rating decision dated in September 2004 with notice of the decision sent to the Veteran in September.  

In her October 2006 claim, the Veteran requested to reopen her claim for back condition.  In November 2006 correspondence, the Veteran was advised that her claim was previously denied in a September 2004 decision because the condition neither occurred nor was caused by service.  She was advised that the decision was final and that she would need to submit new and material evidence to reopen the claim.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, which essentially reopened the claim by addressing the matter on the merits.  

Regardless of the RO's actions, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the Veteran's claim for service connection for a low back disability as the evidence did not show that the Veteran currently had a back condition, which began during military service or was caused by military service.

2.  Evidence received since the September 2004 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1. The RO's September 2004 rating decision that denied the claim for service connection for a low back condition is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2. The evidence received since the September 2004 decision is new and material and, therefore, sufficient to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In view of the Board's favorable decision in regards to the petition to reopen the claim for service connection for a low back disability, the only matter which is currently resolved, further assistance is unnecessary to aid the Veteran in substantiating this claim.

II. New and Material Evidence Criteria

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied the Veteran's claim for service connection for a back condition in September 2004 finding that the evidence did not show that she currently had a back condition, which began during military service or was caused by military service.  The RO determined that low back pain she experienced in service was not shown to have been a chronic condition and there was no evidence to link the back pain she experienced in 2003 to the back pain experienced in service more than 20 years ago.  The Veteran was notified of the RO's decision, did not submit a notice of disagreement, and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Evidence of record at the time of the September 2004 decision includes service treatment records (STRs).  March 1978 entrance examination and Report of Medical History were negative for any complaints, diagnoses, or findings relating to a low back disability.  Other STRs reveal that between September and October 1979 reveal that the Veteran had complaints of low back pain and was diagnosed with a urinary tract infection and pyelonephritis.  Subsequently, in October 1979 she was treated at the hospital for complaints of low back pain for three days.  A history noted that she had back pain on and off for two months.  The diagnosis was rule out urinary tract infection.  A November 1979 hospital record reveals that the Veteran was admitted to the hospital in October 1979 to rule out pyelonephritis for complaints of back pain, nausea, and vomiting.  The discharge diagnosis was back pain, nausea, and vomiting, transient, resolved.  A June 1980 treatment record noted a history of interim low back pain for approximately seven months.  She was diagnosed with mils lumbar spine strain.  In January 1981, she again had complaints of low back pain; the impression was urinary tract infection.  In February 1981, she had complaints of lower back pain that was aggravated by activity.  Another February 1981 record included an impression of musculoskeletal back pain.  A February/March 1981 consult noted complaints of paraspinal lumbar pain and in the hip area on a chronic basis since January.  The record noted that the Veteran had a history of urinary tract infections.  She was placed on a physical profile due to back sprain.  She was not to engage in activities such as crawling, stopping, running, jumping, walking or standing for more than 20 minutes without a 10 minute rest, or any other strenuous activity until March 15, 1981.  Subsequently, she was seen in March 1981 for chronic low back pain.  In August 1982, she was placed on a profile for her back with no jumping, or running for 30 days.  A February 1983 record noted that hip pain had been associated with carrying a ruck sack or load bearing equipment over a period of time.  The Veteran reported that the pain was made worse while doing physical training.  An assessment included subpatellar chondromalacia and low back pain secondary to muscle spasm.  There is no separation examination.  

April 1986, January 1987, November 1988 VA examination reports and treatment records from Palo Altos Health Care System dated from September to November 2003 were negative for any low back complaints, treatment, or diagnoses.  

On a 1988 VA Report of Medical Examination for Disability Evaluation, the Veteran reported that she worked as a security clerk/secretary, but lost 160 hours of work in the last 12 months due to a heart murmur and lower back pain from an on the job injury.  

Private treatment records from Dr. L.W., Jr. dated from January 2000 to May 2004, Dr. S.S. dated from February 2001 to November 2003, and Carolina Digestive dated April 2004 included complaints of back pain.  

Treatment records from Dr. S.S. included January and February 2001 records that reported that the Veteran just moved back from North Carolina and had long standing back problems since 1990.  In October 2003, she was seen for acute onset low back pain after she aggravated her back when she started a walking/running program.  She was diagnosed with leg radiculitis and lumbago.  November 2003 treatment records reported that the Veteran reinjured her low back while jogging in October 2003.  The records summarized her history as having a lumbar injury at work on April 15, 1990, in which she had a herniated disc/sciatic nerve impingement.  The records also reported the date of injury as April 26, 1990.  She indicated that this back injury was an extension of her old Workman's Compensation claim and wished to reopen her claim.  The records noted that her case was previously closed by her treating physician in 2001.

Evidence received since the September 2004 rating decision, includes June 2004 to October 2006 treatment records from VA Charlotte Community Based Outpatient Clinic (CBOC) and Salisbury VA Medical Center (VAMC) that showed treatment for low back pain.  A June 2004 record noted a history of a strained lumbar.  The record also noted that pain went into the left hip since 1979.  

Treatment records from Americare Health dated from 2004 to 2008 show treatment for low back pain and left-sided sciatica.   

A December 2004 record from Keith Clinic of Chiropractic noted that the Veteran has been caring for a baby and had an onset of low back pain of approximately two months.  She reported a similar condition occurred in 1988 when she lifted a box of papers at work in which she injured the L5 disc and had sciatica.  She received compensation for 10 years.  

January to July 2005 treatment records from Dr. E.N.H./Carolinas Medical Center noted the Veteran's complaints of low back and left buttock and hip pain.  The records stated that the Veteran injured her back in February 1998 and was on disability until approximately 2000.  The record also noted the Veteran's that she didn't work and was on California Worker's Compensation for 10 years.  

Private treatment records dated from 2005 to 2006 from MD Family Medical, Ortho Carolina, and Carolina HealthCare System showed ongoing treatment for the Veteran's low back.  A January 2005 treatment record from MD Family Medical noted that the Veteran had low back pain for 15 years.  A January 2006 treatment record from Ortho Carolina noted that the Veteran reported that she sustained an injury to her low back in 1988 when she lifted about 30 pounds of files.  She heard a pop in her back.  She was treated by multiple physicians in California during that timeframe and was placed on long-term disability.  The provider noted that the Veteran had resumed work at a daycare facility and again had an episode of low back pain after lifting a small child.  

An April 2005 letter from the Social Security Administration denied the Veteran's claim for Supplemental Security Income (SSI) payments.  Records from CMC Orthopedics and Southeast Pain Management Services accompanied the letter.

October to December 2006 treatment records from Dr. S. H. showed treatment for chronic low back pain and sacroiliitis.  

A letter dated in December 2006 from the Veteran's mother reported that the Veteran suffered with her back while service in the Army from 1979 to the present time and was still suffering.  

In an undated letter, VA received a letter from the Veteran's niece that addressed the severity of the Veteran's low back disability.  

In a statement received in January 2007, the Veteran reported that during basic training, she only weighed 95 pounds and received a 5 pound waiver in order to meet the physical standards.  She reported that her body frame was small and fragile, which affected her physical condition.  She stated that as she repeatedly marched with her M16 weapon, the butt of the weapon continually hit the lower part of her back and caused lumbar strain, which has progressed every year.  She reported that she went to sick call numerous times for her back and that the back condition was aggravated during service and in her civilian life.  She indicated that the condition hindered her capabilities for employment.  

On October 2007 VA examination, the examiner noted the Veteran's complaints of low back problems beginning in 1979 and being hit with the butt of her weapon.  The examiner noted that the Veteran had complaints of pain in her lower back to the left side of the hip and foot and the pain was progressively worse since the onset.  The examiner opined that the Veteran had a low back strain in service in 1980 to 1921.  She did not seek medical care until 1990 (almost 10 years later) when she injured her back at work from which she was awarded Workman's Compensation.  The examiner reasoned that the Veteran's small frame would have nothing to do with causing the injury to her current lower back and most likely the back injury was caused by the claim for which she has already been awarded Workman's Compensation.  

In March 2011, the Veteran submitted a Claimant's Report and Attending Physician's Supplemental Statement that reflected further treatment for her low back by Southeast Pain Care, Dr. P., Dr. S., and Carolina Pain Clinic.  

Since the September 2004 decision the Veteran has submitted lay evidence indicating a continuity of symptomatology of her present low back disability and active service.  See December 2006 statement from the Veteran's mother, January 2007 statement from the Veteran, and October 2007 VA examination report.  This evidence is new in that it was not previously of record.  It raises a reasonable possibility of substantiating the claim as it raises the possibility that the current back disability had its onset in service and has persisted ever since.  The Board finds the lay evidence supporting her assertion of a nexus constitute new and material evidence.  38 C.F.R. §§ 3.385, 3.156; Savage, supra; Shade, supra.  Since new and material evidence has been received, the petition to reopen a service connection claim for a low back disability is granted.  38 C.F.R. § 3.156; See Id.; Shade, supra. 


ORDER

New and material evidence having been received; the claim for service connection for a low back disability is reopened


REMAND


In regards to service connection for a low back disability, the Board finds that the October 2007 VA opinion is inadequate because it was based upon an inaccurate history.  During the examination, the examiner only reported in-service treatment for a low back strain in 1980 to 1981, however the Veteran reported an onset of low back pain in 1979 and a closer review of the STRs (as described in more detail above) reveal that the Veteran was treated for complaints of low back pain in 1979, 1980, 1981, 1982, and 1983.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The opinion was also based on the absence of documentation of the disability between her discharge from service and 1990 and did not take into account her reports of progressive back pain since service as well as aggravation of her back problems in service and her civilian life.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

While there is also evidence that there have been intervening back injuries following service, the October 2007 VA examination did not adequately address whether the Veteran's current low back disability is manifested as a result of service and was aggravated following service, or whether it is solely due to incidents which occurred following the Veteran's period of active service. 

Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993) 

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2011). 

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2) (2011). 

The evidence of record reveals that the Veteran injured her back at work in 1988, on April 15, 1990, on April 26, 1990, and/or in February 1998.  The claims file also reflects that she received California Workman's Compensation benefits for a period of 10 years.  While the evidence is not clear as to whether the Veteran experienced multiple work-related injuries in the late 1980's or in the 1990's, or whether there were discrepancies in the dates that were recorded, regardless, records related to any back injury from work and her California Workman's Compensation claim have not been associated with the claims file.  Also missing are physical therapy records dated in the early 1990's, records and X-ray reports from when she sought treatment in Monterey, California, and a February 15, 2004 emergency room treatment record.  See treatment records from Dr. S.S., Keith Clinic of Chiropractic, Dr. E.N.H./Carolina Medical Care, and MD Family medical.  In March 2011, the Veteran submitted a Claimant's Report and Attending Physician's Supplemental Statement that reflected further treatment for her low back by Southeast Pain Care, Dr. P., Dr. S., and Carolina Pain Clinic.  The record also reflects that treatment records from Metrolina Comprehensive Health/Dr. C. were obtained, but were never associated with the claims file.  VA has a duty to seek missing records regarding the Veteran's low back disability.  Id. 

A December 2004 record from Keith Clinic of Chiropractic referenced the Veteran's prior back injury claim for which she received Workman's Compensation benefits and indicated that the Veteran had brought in with her a copy of her old treatment records.  As these records may be pertinent to the Veteran's claim and are not included in the claims file, she should be advised that she may send these records herself.    

The Veteran and her mother have reported that the Veteran sought treatment for her low back disability at VAMCs in Winston-Salem and Salisbury, as well as VA Charlotte CBOC, however, there are no records from Winston-Salem included in the claims file and treatment records from Salisbury VAMC and Charlotte CBOC appear to be limited (includes only records dated from 2004 to 2006).  Likewise, treatment records from VA Palo Alto HealthCare System also appear limited (includes only records dated in 2003).  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A remand is also necessary to attempt to obtain any identified private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify any and all dates of work-related low back injuries.

2.  Request that the Veteran identify any medical treatment records for low back disability and furnish appropriate authorization for the release of private medical records, to include treatment records, evaluations, documentation surrounding any and all work-related low back injuries in 1988, on April 15, 1990, on April 26, 1990, in February 1998, and/or other date identified by the Veteran in #1, above; all records considered in the determination awarding California Workman's Compensation benefits; physical therapy records dated in the 1990's; treatment records and X-ray reports from Monterey, California; a February 15, 2004 emergency room treatment record; as well as treatment records from Metrolina Comprehensive Health/Dr. C., Southeast Pain Care, Dr. P., Dr. S., and Carolina Pain Clinic.  

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.  38 C.F.R. § 3.159 (2011).  She should also be advised that she may submit to VA copies of the old treatment records she brought with her to Keith Clinic of Chiropractic in December 2004 regarding a prior back injury.  

Any negative search response must be noted in the record and communicated to the Veteran. 

3.  Take the necessary steps to obtain any identified records of VA treatment, including from Palo Alto HealthCare System, Winston-Salem and Salisbury VAMCs, and Charlotte CBOC that have not already been associated with the claims file.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile. 

4.  After the completion of #'s 1-3 above, schedule the Veteran for a VA examination to determine whether any current low back disability is related to an event injury in service. 

The claim file, to include a copy of this Remand, must be made available for review of the Veteran's pertinent medical and other history.  The examination report or an addendum must state whether this review was accomplished. 

The examination should include any diagnostic testing or evaluation deemed necessary.

Based on a comprehensive review of the claims file, the examiner is asked to state whether it is at least as likely as not that the Veteran has a current low back disability as a result (in whole or part) of an injury or disease during her period of active service, to specifically include all treatment in September through 1979, June 1980, January through March 1981, August 1982, and February 1983. 

The examiner should address the documented back problems in service, any post-service injuries to the low back identified (currently reported as work related in 1988, on April 15, 1990, on April 26, 1990, in February 1998, or other date identified by the Veteran; related to running in October 2003; and related to picking up a baby in 2004).

The examiner is advised that the Veteran is competent to report her symptoms and history and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions. 

The examiner should also address the Veteran's reports of back symptoms that began with in-service and were present prior to any of the post-service injuries.

The examiner must provide reasons for the opinion. 

The absence of evidence of treatment for a low back disability cannot, standing alone, serve as the basis for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

6.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


